UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q R Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 OR £ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition period fromto Commission file number 001-32935 ARCADIA RESOURCES, INC. (Exact name of registrant as specified in its charter) NEVADA 88-0331369 (State or other jurisdiction of Incorporation) (I.R.S. Employer Identification Number) 9 INDIANAPOLIS, INDIANA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (317) 569-8234 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company (as defined in Exchange Act Rule 12b-2). Large Accelerated filer £ Accelerated filer£ Non-accelerated filerR Smaller Reporting Company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R As of August 15, 2011, 193,331,000 shares of common stock, $0.001 par value, of the Registrant were outstanding. Table of Contents Page No. Part I: Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2011 (unaudited) and March 31, 2011 2 Condensed Consolidated Statements of Operations for the Three Months ended June 30, 2011 and2010 (unaudited) 3 Condensed Consolidated Statement of Stockholders’ Deficit for the Three Months ended June 30, 2011 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Three Months ended June 30, 2011 and2010 (unaudited) 5 Notes to the Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 Part II: Other Information Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 6. Exhibits 42 Signatures 43 Exhibits Certification of Chief Executive Officer and Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 1 Table of Contents PART I. – FINANCIAL INFORMATION Item 1.Financial Statements ARCADIA RESOURCES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (IN THOUSANDS, EXCEPT PER SHARE AMOUNTS) June 30, March 31, ASSETS (unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $2,143 and $1,897, respectively Inventories, net Prepaid expenses and other current assets Restricted cash - Total current assets Property and equipment, net Acquired intangible assets, net Goodwill - Other assets Restricted cash - Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Line of credit - Accrued expenses: Compensation and related taxes Interest 69 35 Health insurance Other Fair value of warrant liability Payable to affiliated agencies Long-term obligations, current portion Capital lease obligations, current portion 18 25 Total current liabilities Lines of credit Long-term obligations, less current portion - Total liabilities Commitments and contingencies STOCKHOLDERS’ DEFICIT Preferred stock, $.001 par value, 5,000,000 shares authorized, none outstanding - - Common stock, $.001 par value, 300,000,000 shares authorized; 193,331,294 shares and 193,162,544 shares issued, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to these condensed consolidated financial statements. 2 Table of Contents ARCADIA RESOURCES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (IN THOUSANDS, EXCEPT PER SHARE AMOUNTS) Three-Month Period Ended June 30, (Unaudited) Services $ $ Pharmacy Revenues, net Cost of revenues Gross profit Selling, general and administrative Depreciation and amortization Total operating expenses Operating loss ) ) Other expenses (income): Interest expense, net Change in fair value of warrant liability ) Total other expenses Loss from continuing operations before income taxes ) ) Income tax expense 15 33 Loss from continuing operations ) ) Discontinued operations: Loss from discontinued operations - ) Net gain on disposal Total discontinued operations NET LOSS $ ) $ ) Weighted average number of common shares outstanding Basic and diluted net income (loss) per share: Loss from continuing operations $ ) $ ) Income from discontinued operations - Net loss per share $ ) $ ) See accompanying notes to these condensed consolidated financial statements. 3 Table of Contents ARCADIA RESOURCES, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ DEFICIT (IN THOUSANDS, EXCEPT SHARE AMOUNTS) (Unaudited) Additional Total Common Stock Paid-In Accumulated Stockholders’ Shares Amount Capital Deficit Deficit Balance, April 1, 2011 $ $ $ ) $ ) Stock-based compensation expense - - Net loss for the period - - - ) ) Balance, June 30, 2011 $ $ $ ) $ ) See accompanying notes to these condensed consolidated financial statements. 4 Table of Contents ARCADIA RESOURCES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (IN THOUSANDS) Three-Month Period Ended June 30, (Unaudited) Operating activities Net loss for the period $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Provision for doubtful accounts Depreciation of property and equipment Amortization of intangible assets Gain on business disposals ) ) Non-cash interest expense Amortization of deferred financing costs and debt discounts 69 Stock-based compensation expense Change in fair value of warrant liability ) Changes in operating assets and liabilities, net of business acquisitions: Accounts receivable 81 Inventories ) ) Other assets ) Accounts payable ) Accrued expenses ) ) Due to affiliated agencies 51 ) Net cash used in operating activities ) ) Investing activities Business acquisitions, net of cash acquired ) ) Proceeds from business disposal Purchases of property and equipment ) ) Net cash provided by (used in) investing activities ) Financing activities Net borrowings on lines of credit Payments on notes payable and capital lease obligations (7 ) ) Proceeds from exercise of stock options - 1 Net cash provided by financing activities Net change in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplementary information: Cash paid during the period for: Interest $ $ Income taxes 15 96 Non-cash investing / financing activities: Accrued interest converted to notes payable See accompanying notes to these consolidated financial statements. 5 Table of Contents ARCADIA RESOURCES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1 – Description of Company and Significant Accounting Policies Description of Company Arcadia Resources, Inc., a Nevada corporation, together with its wholly-owned subsidiaries (the “Company”), is a national provider of home care, medical staffingand pharmacy services operating under the service mark Arcadia HealthCare.The Company operates in two reportable business segments: Home Care/Medical Staffing Services (“Services”) and Pharmacy.The Company’s corporate headquarters are located in Indianapolis, Indiana.The Company conducts its business from approximately 65 facilities located in 18 states.The Company operates pharmacies in Indiana and has a contractual relationship with a pharmacy in California to service customers in that state.Additionally, the Company has customer service centers in Michigan and Indiana. Unaudited Interim Financial Information The accompanying consolidated balance sheet as of June 30, 2011, the consolidated statements of operations for the three-month periods ended June 30, 2011 and 2010, the consolidated statements of cash flows for the three-month periods ended June 30, 2011 and 2010, and the consolidated statement of stockholders’ deficit for the three-month period ended June 30, 2011, are unaudited but include all adjustments (consisting of normal recurring adjustments) that are, in the opinion of management, necessary for a fair presentation of our financial position at such dates and the results of operations and cash flows for the periods then ended, in conformity with accounting principles generally accepted in the United States (“GAAP”). The consolidated balance sheet as of March 31, 2011 has been derived from the audited consolidated financial statements at that date but, in accordance with the rules and regulations of the United States Securities and Exchange Commission (“SEC”), does not include all of the information and notes required by GAAP for complete financial statements. Operating results for the three-month period ended June 30, 2011 are not necessarily indicative of results that may be expected for the entire fiscal year. The financial statements should be read in conjunction with the financial statements and notes for the fiscal year ended March 31, 2011 included in the Company’s Form 10-K filed with the SEC on June 28, 2011. Reclassifications Certain amounts presented in the prior period have been reclassified to conform to the current period presentation including the reflection of newly discontinued operations separately from continuing operations and the reclassifaction of certain overhead expenses from unallocated Corporate overhead to the appropriate operating segments (Services and Pharmacy). As previously reported, the Company is in the process of seeking to divest its Services segment.If the Company enters into a definitive agreement to sell the Services segment, management intends to seek approval of the sale from the Company’s shareholders.Because no such definitive agreement has been entered into and such approval has not been obtained, the accompanying consolidated financial statements reflect the Services segment as a continuing operation.If a definitive purchase agreement is entered into and a transaction is ultimately approved by shareholders and consummated, the Services segment will begin to be reflected as a discontinued operation in the Company’s current and historical consolidated financial statements.See “Note 13 – Segment Information” for relevant financial information of the Services segment. Recent Accounting Pronouncements In May 2011, the FASB provided an accounting standards update to FASB Accounting Standards Codification Topic 820, “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.” The amendments in this update result in common fair value measurement and disclosure requirements in U.S. GAAP and IFRSs. Consequently, the amendments change the wording used to describe many of the requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements.For many of the requirements, the FASB does not intend for the amendments in this update to result in a change in the application of the requirements in Topic 820. Some of the amendments clarify the FASB’s intent about the application of existing fair value measurement requirements. Other amendments change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements. The application of this guidance did not have a material impact on the Company’s consolidated financial statements presentation. 6 Table of Contents Note 2 – Management’s Plan The Company currently operates in two business segments, Services and Pharmacy. Over the past three years, the Company has primarily focused on expanding its DailyMedTM Pharmacy business. The Company has divested non-strategic businesses and assets and used the proceeds of these sales to reduce debt and fund the Pharmacy business growth. The Pharmacy business has incurred significant operating losses in recent periods. The earnings being generated by the Services segment have not been sufficient to cover the operating losses generated in the Pharmacy segment and to pay corporate selling, general and administrative expense; and therefore, the Company has incurred significant operating losses in each of the last three fiscal years. In addition, the Company has generated negative cash flows from operations of $11.2 million and $5.9 million in fiscal 2011 and 2010, respectively and has approximately $42.2 million in debt, of which $37.6 million is due in April 2012. The Company had a stockholders’ deficit of $22.7 million at June 30, 2011.For the fiscal year ended March 31, 2011, our independent auditors issued an unqualified opinion that included a material uncertainty relating to the Company’s ability to continue as a going concern due to the amount of debt maturing in April 2012 and our recurring losses from operations. At the present time, and due to the current level of the Company’s common stock price ($0.05 as of August 11, 2011), the Company does not believe that it is feasible to raise sufficient capital to fund operations and repay its existing indebtedness by accessing traditional equity markets. Additionally, due to the significant level of the Company’s current debt, the Company does not believe significant additional debt financing is feasible.As a result, the Company is pursuing various financial restructuring alternatives.The Company is pursuing the divestiture of the Services segment.The divestiture process is substantially underway and, if completed, the proceeds of the sale will be available to the Company for general corporate purposes. It is also anticipated that approximately $8.5 million of debt associated with the Services segment will be transferred along with the sale of the business, thereby reducing the Company’s long-term indebtedness. The Company needs near-term liquidity in order to implement its plans to expand the Pharmacy segment.The divestiture of the Services segment, if completed, will not provide sufficient cash to fund the operations of the Pharmacy segment and address the Company’s remaining debt obligations. Therefore, the Company is also evaluating alternatives with respect to its Pharmacy segment, including obtaining additional financing of, or investment in, the business.If the Services segment divestiture does not occur, or should the Company experience a delay in the sale, or should the Board determine that other alternatives with respect to the Pharmacy segment are appropriate, the Company may pursue other options with respect to the Pharmacy segment. See “Part I, Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Part II, Item 1A. Risk Factors” for additional discussion and consideration concerning management’s plan and associated risk factors. Note 3 – Discontinued Operations Services Segment On May 29, 2009, the Company finalized the sale of substantially all of the assets of its industrial and non-medical staffing business, which had been part of the Services segment, for cash proceeds of $250,000, which were paid in five equal installments through September 2009.Additionally, the Company is to receive 50% of the future earnings of the business until the total payments equal $1,600,000.During fiscal 2011 and 2010, the Company received $758,000 in total earn out payments.During the three-month period ended June 30, 2011, the Company received an additional $187,000 in earn out payments.All earn out payments were recorded as additional gain on the transaction. Pharmacy Segment In March 2011, the Company ceased the operations at its Minnesota pharmacy and began reflecting the ceased operations as discontinued operations in the consolidated financial statements.A portion of the business and the majority of the Minnesota assets were transferred to the Indianapolis, Indiana pharmacy location.The cost to close the Minnesota facility was immaterial. Catalog Segment On October 1, 2010, the Company completed the sale of its ownership interest in Rite at Home Health Care Products, LLC to Home Health Depot, Inc.The Company recorded a loss of $68,000 during fiscal 2011 in conjunction with this disposal.This entity represented the Company’s Catalog segment. Prior to their actual disposal, the assets and liabilities associated with these discontinued business operations have been classified as assets and liabilities of discontinued operations in the accompanying consolidated balance sheets.The results of the above businesses are reported in discontinued operations in the accompanying consolidated statements of operations, and the prior period consolidated statements of operations have been recast to conform to this presentation.The segment results in Note 13 also reflect the reclassification of the discontinued operations.The discontinued operations do not reflect the costs of certain services provided to these operations by the
